Citation Nr: 1507578	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hypertension (HTN).  

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a shell fragment wound of the right leg with injury to muscle group (MG) XI.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a hearing before the Board in a January 2009 substantive appeal.  In May 2011, the Veteran stated that he was unable to attend the scheduled Board hearing for various reasons.  He indicated that he wished for the appeal to proceed.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2014).  

In a May 2014 decision, the Board denied service connection for HTN and a respiratory disorder, and an application to reopen a claim of service connection for a low back disorder.  The claim for an increased disability rating for residuals of a SFW of the right leg was remanded for further development.  

The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court) and, in an Order dated in December 2014, the Court vacated that part of the Board's decision denying service connection for HTN, pursuant to a Joint Motion for Partial Remand (JMR).  

The Veteran did not pursue an appeal as to that part of the Board's decision that found new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a low back disorder and that denied entitlement to service connection for a respiratory disorder, to include asthma, bronchitis, and emphysema.  The JMR indicated that those matters should be affirmed.

During the course of the Veteran's appeal, a separate 10 percent disability rating was granted for residual scars of the right leg SFW.  As the Veteran has as yet expressed no disagreement with the assigned disability rating for this disability or the effective date, it is not for appellate consideration.


REMAND

As highlighted by the JMR, the Veteran asserts that his currently diagnosed HTN is related to his exposure to Agent Orange in service.  He noted that several updates of the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange report have concluded that there was limited or suggestive evidence of an association between the exposure to Agent Orange and HTN.  

A medical opinion has yet to be obtained to address the nature and etiology of the Veteran's HTN, which was diagnosed in 2000.  Remand is required so that the Veteran may be afforded a VA examination in connection with this claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Pursuant to the Board's May 2014 remand instructions, the VA examiner who conducted the August 2014 examination and provided current findings did not substantially comply with the remand instructions, as the examiner did not provide any rationale for his opinion that the Veteran's right hip disability was unrelated to his service-connected residuals of a SFW of the right leg and did not provide a requested opinion as to whether diagnosed right knee degenerative joint disease was part of the Veteran's service-connected right leg disability.  As this was specifically included in the remand instructions, such failure renders the examination report and opinion not wholly adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Given VA's failure to comply with the Board's May 2014 remand directives, the claim for an increased disability rating for residuals for a SFW of the right leg, must again be remanded.  See Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to address the hypertension claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's HTN had its onset during his period of active military service, or, alternatively, whether it was caused by his presumed in-service exposure to Agent Orange.  The examiner must consider the NAS Institute of Medicine's Veterans and Agent Orange report's conclusion that there was limited or suggestive evidence of an association between the exposure to Agent Orange and HTN. 

The examination report must include a complete rationale for all opinions expressed.

2.  Also, schedule the Veteran for a VA examination by an appropriate medical professional to address the SFW claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

All signs and symptoms of the service-connected residuals of a SFW of the right leg must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 5311).  

The examiner must also provide an opinion as to whether previously diagnosed right hip strain and right knee degenerative joint disease are part of the Veteran's service-connected residuals of a shell fragment wound of the right leg.  If the examiner determines that these disabilities are not part of the Veteran's service-connected residuals of a shell fragment wound of the right leg, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that either the right hip strain or right knee degenerative joint disease are either proximately caused by or aggravated by the service-connected residuals of a SFW of the right knee.  

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

